            Case 2:21-cr-00314-JMV Document 6 Filed 05/27/21 Page 1 of 1 PageID: 75

                                 UNITED STATED DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
                                    MINUTES OF PROCEEDINGS


OFFICE: NEWARK                                            DATE: May 27, 2021
JUDGE: JOHN MICHAEL VAZQUEZ
COURT REPORTER: Lisa A. Larsen

TITLE OF CASE:
                                                         DOCKET # 21-314
United States
                vs.
Steven Brooks


APPEARANCES:

Benjamin Levin, AUSA
Alan Zegas, Esq. for Defendant


Nature of Proceedings:      HEARING ON MAGISTRATE APPEAL

Hearing continued as to the pending Appeal of the Magistrate decision.
Court granted bail at $250,000 bond security by property, 3rd party custodians, travel
restricted, defendant not to be release until 6/1/21, etc.
Order of release issued.

Time Commenced: 3:00
Time Adjourned: 4:00
Total Time: 1:00


                                                 RoseMarie Olivieri
                                                SENIOR COURTROOM DEPUTY
